Judgment unanimously reversed on the law with costs, motion denied and petition reinstated. Memorandum: In this CPLR article 78 proceeding, petitioner challenges the determination of the respondent Town Board that denied his building permit application for the construction of a multiple family dwelling. In granting respondents’ motion for summary judgment, Supreme Court determined that the 30-day limitation period for review of planning board approval of site plans was applicable to this special proceeding, rendering it untimely (see, Town Law § 274-a [3]). That was error. Because the petition seeks to review the determination of the Town Board, the four-month limitation period of CPLR 217 applies. When measured against that statute, the proceeding was timely commenced. (Appeal from Judgment of Supreme Court, Erie County, Sedita, J. — Article 78.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.